DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s RCE filed 8/2/2022 is acknowledged.
Claims 1 and 3-7 have been amended.
Claims 1-7 remain pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens (USP 7512118B1) in view of Zhang et al (US20140328323), hereafter Zhang, and Ejzak et al. (USP 8139541B2), hereafter Ejzak.

Regarding claim 1,
Stephens discloses a communication method executed between a plurality of communication devices (Fig. 2, 102-110; Fig. 3, 202-210), the method comprising, when a certain communication device out of the communication devices is to execute transcoding of media data (i.e. Col. 4, lines 45-48, 62-65), causing the certain communication device to perform a first step of storing a codec type that is determined by Session Description Protocol (SDP) negotiation into a codec information storing unit (Fig. 2-3; Col. 4, lines 24-48; Col. 7, lines 18-24; each server between the originating and terminating device along a communication service path stores the codecs supported/used along the path via SDP offer-answer).
Stephens further shows a second step of receiving a Session Initiation Protocol (SIP) message containing SDP offer (Fig. 2-3; Col. 4, lines 24-48; Col. 6, lines 8-18; SDP used within SIP messages/invite) and a third step of transmitting the SIP message containing the SDP offer that includes a codec type currently in use in a forwarding destination (Fig. 3; Col. 5, lines 5-32; Col. 7-10; SIP Ringing or OK messages used to communicate selected codec).
Stephens does not expressly disclose transmitting a SDP offer that includes a negotiated and stored codec currently in use.
Zhang discloses a method and system for single radio voice continuity handover (Title) including transmitting a SDP offer that includes a negotiated and stored codec currently in use (Fig. 1, S14-16, Fig. 3, S32-37, S310-312; paragraphs 41-45, 62-72; triggered handover causes negotiated and stored codecs currently in use between calling/called party and supported by the MGW to be transmitted in SDP Offer message).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Stephens by transmitting a SDP offer that includes a negotiated and stored codec currently in use, as shown by Zhang, thereby avoiding unnecessary transcoding between networks.

While Stephens and Zhang do not expressly disclose only one communication device to execute transcoding by negotiation with between an opposite device, Ejzak discloses analogous method and system for bypassing media gateways in wireless networks (Title) in which only one communication device to execute transcoding by negotiation with between an opposite device (Col. 5, lines 35-48; while transcoder-free operation is optimal, remote transcoder operation requires only one of the endpoints to perform transcoding).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Stephens and Zhang by only one communication device to execute transcoding by negotiation with between an opposite device, as shown by Ejzak, thereby minimizing bearer delay and voice quality degradation.

Regarding claim 2,
The combination of Stephens and Zhang discloses if the SDP offer in the received SIP message includes a codec type currently in use in a forwarding source, the third step involves including the codec type currently in use in the forwarding destination into the SDP offer in the SIP message to be transmitted (Stephens: Fig. 2-3; Col. 5, lines 5-32; additional CODEC information including quality degradation/bandwidth cost included in the SDP/SIP messages along the path between originating and terminating devices; Zhang: Fig. 1, S14-16, Fig. 3, S32-37, S310-312; paragraphs 41-45, 62-72; codec type in use in the called party/destination carried in SDP Offer).  See motivation above.

Regarding claim 3,
The combination of Stephens and Zhang discloses if the SDP offer in the received SIP message does not include a codec type other than the negotiated codec type currently in use in a forwarding source and if the certain communication device is capable of transcoding between the codec type included in the SDP offer and the codec type currently in use in the forwarding destination (Stephens: Col. 4, lines 45-48, 62-65; Zhang: Fig. 1, S14-16, Fig. 3, S32-37, S310-312; paragraphs 41-45, 62-72; codec type in use in the called party/destination carried in SDP Offer, codec types not supported by MGW deleted from the list of negotiated codecs in use/not added), the third step involves including the codec type currently in use in the forwarding destination into the SDP offer in the SIP message to be transmitted (Stephens: Fig. 2-3; Col. 5, lines 5-32; additional CODEC information including quality degradation/bandwidth cost included in the SDP/SIP messages in support of transcoding along the path between originating and terminating devices; Zhang: Fig. 1, S14-16, Fig. 3, S32-37, S310-312; paragraphs 41-45, 62-72; codec type in use in the called party/destination and supported by MGW is carried in SDP Offer). See motivation above.

Regarding claim 4,
Stephens discloses a communication method executed between a plurality of communication devices (Fig. 2, 102-110; Fig. 3, 202-210), the method comprising causing a certain communication device of the communication devices to store a codec type currently in use that is determined by Session Description Protocol (SDP) negotiation into a codec information storing unit (Fig. 2-3; Col. 4, lines 24-48; Col. 7, lines 18-24; each server between the originating and terminating device along a communication service path stores the codecs supported/used along the path via SDP offer-answer).
Stephens further shows, if the certain communication device is determined not to execute transcoding of media data and receives a Session Initiation Protocol (SIP) message containing SDP offer that includes a codec type currently in use in a forwarding source, forward the SIP message without adding the codec type to the SDP offer (Fig. 2-3; Col. 4, lines 24-48; Col. 7, lines 18-24; each server between the originating and terminating device along a communication service path stores the codecs supported/used along the path via SDP offer-answer, where transcoding is unnecessary if the same codec is supported at each hop along the path).
Stephens does not expressly disclose transmitting a SDP offer that includes a negotiated and stored codec currently in use without adding an additional codec type to the SDP offer.
Zhang discloses a method and system for single radio voice continuity handover (Title) including transmitting a SDP offer that includes a negotiated and stored codec currently in use without adding an additional codec type to the SDP offer (Fig. 1, S14-16, Fig. 3, S32-37, S310-312; paragraphs 41-45, 62-72; triggered handover causes negotiated and stored codecs currently in use between calling/called party and supported by the MGW to be transmitted in SDP Offer message; codec types not supported by MGW deleted from list provided in the SDP offer, but not added).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Stephens by transmitting a SDP offer that includes a negotiated and stored codec currently in use without adding an additional codec type to the SDP offer, as shown by Zhang, thereby avoiding unnecessary transcoding between networks.
While Stephens and Zhang do not expressly disclose only one communication device to execute transcoding by negotiation with between an opposite device, Ejzak discloses analogous method and system for bypassing media gateways in wireless networks (Title) in which only one communication device to execute transcoding by negotiation with between an opposite device (Col. 5, lines 35-48; while transcoder-free operation is optimal, remote transcoder operation requires only one of the endpoints to perform transcoding).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Stephens and Zhang by only one communication device to execute transcoding by negotiation with between an opposite device, as shown by Ejzak, thereby minimizing bearer delay and voice quality degradation.

Regarding claim 5,
Stephens discloses a communication device, comprising a transcoding unit that executes transcoding of media data (i.e. Col. 4, lines 45-48, 62-65).
Stephens shows a codec information storing unit that stores a codec type currently in use that is determined by Session Description Protocol (SDP) negotiation (Fig. 2-3; Col. 4, lines 24-48; Col. 7, lines 18-24; each server between the originating and terminating device along a communication service path stores the codecs supported/used along the path via SDP offer-answer) and an SDP processing unit that, if a Session Initiation Protocol (SIP) message containing SDP offer is received, includes a codec type currently in use in a forwarding destination into the SDP offer when forwarding the SIP message (Fig. 2-3; Col. 4, lines 24-48; Col. 6, lines 8-18; SDP used within SIP messages/invite; Fig. 3; Col. 5, lines 5-32; Col. 7-10; SIP Ringing or OK messages used to communicate selected codec among those supported along the path between originating and terminating devices).
Stephens does not expressly disclose transmitting a SDP offer that includes a negotiated and stored codec currently in use.
Zhang discloses a method and system for single radio voice continuity handover (Title) including transmitting a SDP offer that includes a negotiated and stored codec currently in use (Fig. 1, S14-16, Fig. 3, S32-37, S310-312; paragraphs 41-45, 62-72; triggered handover causes negotiated and stored codecs currently in use between calling/called party and supported by the MGW to be transmitted in SDP Offer message).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Stephens by transmitting a SDP offer that includes a negotiated and stored codec currently in use, as shown by Zhang, thereby avoiding unnecessary transcoding between networks.
While Stephens and Zhang do not expressly disclose only one communication device to execute transcoding by negotiation with between an opposite device, Ejzak discloses analogous method and system for bypassing media gateways in wireless networks (Title) in which only one communication device to execute transcoding by negotiation with between an opposite device (Col. 5, lines 35-48; while transcoder-free operation is optimal, remote transcoder operation requires only one of the endpoints to perform transcoding).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Stephens and Zhang by only one communication device to execute transcoding by negotiation with between an opposite device, as shown by Ejzak, thereby minimizing bearer delay and voice quality degradation.

Regarding claim 6,
Stephens discloses a communication device, comprising a codec information storing unit that stores a codec type currently in use that is determined by Session Description Protocol (SDP) negotiation (Fig. 2-3; Col. 4, lines 24-48; Col. 7, lines 18-24; each server between the originating and terminating device along a communication service path stores the codecs supported/used along the path via SDP offer-answer) and an SDP processing unit that, if the communication device is determined not to execute transcoding of media data and receives a Session Initiation Protocol (SIP) message containing an SDP offer that includes a codec type currently in use in a forwarding source, forwards the SIP message without adding the codec type to the SDP offer (Fig. 2-3; Col. 4, lines 24-48; Col. 7, lines 18-24; each server between the originating and terminating device along a communication service path stores the codecs supported/used along the path via SDP offer-answer, additional codec information/bandwidth cost/quality degradation described by Stephens would not be needed where transcoding is unnecessary/same codec is supported at each hop along the path).
Stephens does not expressly disclose transmitting a SDP offer that includes a negotiated and stored codec currently in use without adding an additional codec type to the SDP offer.
Zhang discloses a method and system for single radio voice continuity handover (Title) including transmitting a SDP offer that includes a negotiated and stored codec currently in use without adding an additional codec type to the SDP offer (Fig. 1, S14-16, Fig. 3, S32-37, S310-312; paragraphs 41-45, 62-72; triggered handover causes negotiated and stored codecs currently in use between calling/called party and supported by the MGW to be transmitted in SDP Offer message; codec types not supported by MGW deleted from list provided in the SDP offer, but not added).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Stephens by transmitting a SDP offer that includes a negotiated and stored codec currently in use without adding an additional codec type to the SDP offer, as shown by Zhang, thereby avoiding unnecessary transcoding between networks.
While Stephens and Zhang do not expressly disclose only one communication device to execute transcoding by negotiation with between an opposite device, Ejzak discloses analogous method and system for bypassing media gateways in wireless networks (Title) in which only one communication device to execute transcoding by negotiation with between an opposite device (Col. 5, lines 35-48; while transcoder-free operation is optimal, remote transcoder operation requires only one of the endpoints to perform transcoding).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Stephens and Zhang by only one communication device to execute transcoding by negotiation with between an opposite device, as shown by Ejzak, thereby minimizing bearer delay and voice quality degradation.

Regarding claim 7,
Stephens discloses a communication system, comprising a first communication device; and a second communication device, wherein the first communication device includes a codec information storing unit that stores a codec type currently in use that is determined by Session Description Protocol (SDP) negotiation (Fig. 2-3; Col. 4, lines 24-48; Col. 7, lines 18-24; each server between the originating and terminating device along a communication service path stores the codecs supported/used along the path via SDP offer-answer).
Stephens further shows an SDP processing unit that, if the first communication device is determined not to execute transcoding of media data and receives a Session Initiation Protocol (SIP) message containing an SDP offer that includes a codec type currently in use in a forwarding source, forwards the SIP message to the second communication device without adding the codec type into the SDP offer (Fig. 2-3; Col. 4, lines 24-48; Col. 7, lines 18-24; each server between the originating and terminating device along a communication service path stores the codecs supported/used along the path via SDP offer-answer, where transcoding is unnecessary if the same codec is supported at each hop along the path), and the second communication device includes a transcoding unit that executes transcoding of media data, a codec information storing unit that stores a codec type currently in use that is determined by the SDP negotiation (Fig. 2-3; Col. 4, lines 24-48; Col. 7, lines 18-24; each server between the originating and terminating device along a communication service path stores the codecs supported/used along the path via SDP offer-answer) and an SDP processing unit that, if the SIP message is received, includes a codec type currently in use in a forwarding destination into the SDP offer when forwarding the SIP message (Fig. 2-3; Col. 5, lines 5-32; additional CODEC information including quality degradation/bandwidth cost included in the SDP/SIP messages in support of transcoding along the path between originating and terminating devices).
Stephens does not expressly disclose adding a codec type used and transmitting a SDP offer that includes a negotiated and stored codec currently in use.
Zhang discloses a method and system for single radio voice continuity handover (Title) including adding a codec type and transmitting a SDP offer that includes a negotiated and stored codec currently in use (Fig. 1, S14-16, Fig. 3, S32-37, S310-312; paragraphs 41-45, 62-72; triggered handover causes negotiated and stored codecs currently in use between calling/called party and supported by the MGW to be transmitted in SDP Offer message).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Stephens by adding a codec type and transmitting a SDP offer that includes a negotiated and stored codec currently in use without adding an additional codec type to the SDP offer, as shown by Zhang, thereby avoiding unnecessary transcoding between networks.
While Stephens and Zhang do not expressly disclose only one communication device to execute transcoding by negotiation with between an opposite device, Ejzak discloses analogous method and system for bypassing media gateways in wireless networks (Title) in which only one communication device to execute transcoding by negotiation with between an opposite device (Col. 5, lines 35-48; while transcoder-free operation is optimal, remote transcoder operation requires only one of the endpoints to perform transcoding).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Stephens and Zhang by only one communication device to execute transcoding by negotiation with between an opposite device, as shown by Ejzak, thereby minimizing bearer delay and voice quality degradation.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection relies on newly-cited Ejzak reference for any teaching or matter specifically challenged in the argument.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477